IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


BERNARD A. D'AMOUR, WILLIAM C.               :   No. 132 MM 2019
BOEGLY, FRANCIS M. HIGGINS, JOSEPH
ARRELL, WILLIAM ALBANY, GEORGE
CLEMENT, HENRY HASSON, JAMES
HERZOG, WILLIAM RAQUET AND JOHN
SHEEHAN,

                   Respondents


             v.



LOWER MERION TOWNSHIP AND BOARD              :



OF COMMISSIONERS OF THE TOWNSHIP             :


OF LOWER MERION AND BOARD OF
TRUSTEES OF THE TOWNSHIP OF
LOWER MERION POLICE PENSION
FUND,

                   Petitioners


                                     ORDER



PER CURIAM

    AND NOW, this 5th day of February, 2020, the Petition for Review is DENIED.